854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David G. HAWKINS, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary of Health and Human Services,Defendant-Appellee.
No. 88-1547.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1988.Decided Aug. 4, 1988.

David G. Hawkins, appellant pro se.
Gurney Wingate Grant, II Office of United States Attorney, for appellee.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
David G. Hawkins appeals from the district court's order finding substantial evidence to support the Secretary's denial of 42 U.S.C. Sec. 405(g) social security disability benefits.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hawkins v. Bowen, C/A No. 84-896-R (E.D.Va. Jan. 22, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.